STOItY, Circuit Justice.
The act of the 1st of March, 1793, c. 20, § 2, revived by the act of 2Sth of February, 1799, c. 125, § 3 [1 Story’s Laws, 570: 1 Stat. 023, c. 19], provides that in all cases of admiralty jurisdiction, the clerk of the disti’ict court shall, among other fees, be entitled to one and one quarter per cent, on “all money deposited in court.” The single question presented for decision is, whether the proceeds of the St. Lawrence and cargo were, within the meaning of this clause, “deposited in court” If so, then the clerk is entitled to his commission; if otherwise, then his application must be dismissed.
It is argued by the counsel for the prize agents, that the money in this case never was deposited in court, because it never was brought into court, nor actually or constructively in the hands or possession of the clerk; that the commissions in the statute were intended as a remuneration to the clerk for the custody of the money, and for labor and care in its receipt and payment; and therefore, that the present case falls neither within the letter nor spirit of the provision. It is highly probable, when we consider the few banks existing at the passage of the statute, that the legislature contemplated the case of an actual custody by the clerk of money deposited in court. But it by no means follows, eveD admitting this argument to be correct, that this was the sole or governing motive for the fees allowed him. Other important considerations might well have weighed with a wise legislature, not only to provide a sufficient salary for its ministerial officers, but also a recompense for collateral services, pro opere et labore, in business incident to the disposal of the money of the court. Independent of the custody of money, the interlocutory orders, touching its receipt, deposit and distribution, may, and in fact do, in admiralty proceedings, often involve considerable detail and responsibility. The very case before the court is a proof of it; and if the captors, instead of a payment to the general agents, or to a few private agents, had required a distribution of their individual shares separately and singly from the court, as they well might, the compensation now sought would not have been so extravagant a reward, as it is now urged to be. Be these considerations as they may; it is not by conjecture, but upon legislative intentions apparent in the statute, that the words are to be construed. Where the language of an act is plain and clear, cases are not to be excepted from the generality of the expressions, unless such exceptions are fairly implied, or necessarily drawn from the purview. The statute does not speak of money coming into the hands or possession of the clerk, and to engraft such a qualification upon the language would be legislation, and not judicial construction. “Money deposited in court” cannot mean money brought in and deposited sedente curia, in the actual manual possession of the court. Such a construction would be against all practice, as well as all legal reasoning. It must therefore mean money, which is deposited subject to the order of the court, be it in whose actual possession it may, whether of a bank or of an officer of the court. In such a case, the bank or officer acts as the mere fiduciary, or depositary, of the court, and in legal contemplation the money is in the custody of the court It would be a contempt of the court for any other person to intermeddle therewith. It is a mere substitute for the original property seized under the process of the court, and as much under its sole and exclusive direction, as the property itself. It is emphatically (what all property seized under admiralty process is) in the custody of the law. In this respect, it differs widely from the ease of property delivered regularly and bona fide on bail. The latter is no longer subject to the control or custody of the court; and the parties to the stipulation are not the depositaries, but the debt- or's of the court.
On the whole, -I am of opinion, that the *1286money in the present case was, in legal in-tendment, deposited in court; and, consequently, the clerk was and is entitled to the fees prescribed by law. This construction is, in my judgment, fully supported by the more recent acts applicable to this subject. I mean the Acts of lStk of April, 1814, c. 121 [2 Story's Laws, 1417; 3 Stat. 138, c. 79], and chapter 13S [2 Story’s Laws, 1423; 3 Stat. 127, c. 02], It is conceded, however, by the parties, that no more than one half per cent, can now be claimed from the prize agents, and with that the clerk is content. I shall therefore decree the money admitted to be in the hands of the prize agents to be brought into court, and paid over to the clerk.